Citation Nr: 1145485	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from May 1978 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This matter was previously before the Board in July 2011 at which time it was remanded for further development and to obtain a more thorough nexus opinion.  Although the RO sent the Veteran notice regarding information necessary to complete further development, and also afforded the Veteran a VA examination in August 2011, for the reasons discussed below the Board finds that there has not been substantial compliance with its prior instructions and another remand is necessary.  

Additional pertinent evidence was submitted subsequent to the most recent Supplemental Statement of the Case.  The Board may consider this newly received evidence in the first instance because a waiver of review by the RO, the agency of original jurisdiction was received in November 2011.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As explained in July 2011, the Veteran served in the Army from 1978 to 1983, and experienced a motor vehicle accident while on active duty in September 1982.  He alleges that he developed a chronic right knee disability as a result of this injury, or as due to other treatment he had for right knee/leg pain in 1979.  

The Veteran has posited statements suggesting that he has been counseled to have surgery on his right knee.  Although it does not appear as though he has undergone a surgical procedure, the Veteran has indicated that there are additional treatment records which document his assertions.  Regarding the right knee, the Board notes that the Veteran had a hematoma assessed in service in 1979, and that there was no complaint of right knee pain at any subsequent point in service.  After the September 1982 accident, however, there was a complaint of tenderness in the left calf muscle and on portions of the right side of the upper body.  Given the documented injury to the left lower extremity, the RO assumed that the Veteran could have had some sort of impact injury to other portions of the lower extremities, and, scheduled the Veteran for a VA examination to determine the etiology of any currently present right knee condition.  As such, the Veteran was assessed by a VA orthopedist in September 1987 as having right knee status-post ACL and meniscus tear, along with tricompartmental arthritis.  Regarding etiology, the examiner determined that, because the Veteran did not have any specific treatment for right knee complaints except for the 1979 hematoma, a chronic disability was not at least as likely as not to have originated in active service. 

Following this examination, additional medical evidence was received which indicated that the Veteran had experienced residuals of a torn ligament and arthritis in the right knee at a time significantly earlier than 2007.  Specifically, in August 1995 the Veteran was assessed as having mild to moderate degenerative arthritis in the patellofemoral joints of both knees.  Of interest, the Veteran was only 34 years old in 1995.  Although this does not establish continuity of symptomatology from service, it does raise the possibility that the disability in the right knee had some sort of traumatic origin (as opposed to aging, for example).  The 2007 VA examiner did not have this private record available for his review, and as such, in July 2011 the Board determined that an additional VA examination was necessary so that the entire disability history could be considered by the examiner in reaching his opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As such, the Board remanded the claim of entitlement to service connection for a right knee disability in order to request the Veteran identify outstanding records regarding his right knee, and to afford the Veteran with another VA examination.  The examiner was specifically requested to address whether the Veteran's right knee disorder had causal origins in service, to include the 1979 treatment for pain/hematoma and the 1982 car accident.  In addition, the examiner was specifically requested to note the onset of arthritis at the relatively young age of 34, and to determine if such a finding was at least as likely as not a manifestation of an injury such as the in-service motor vehicle accident.  

In August 2011 the Veteran was afforded a VA examination pursuant to the remand instructions.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran had sustained a multitude of injuries during his military service but that after reviewing his records, they failed to demonstrate significant treatment for his right knee condition.  The examiner went on to opine that if a hematoma was noted following the Veteran's 1979 accident, his suspicion would be much higher that the Veteran's ACL injury and subsequent arthritis was from his 1979 accident.  The examiner then noted that the Veteran had not experienced instability until he had his 1987 injury.  

As such, the examiner's reasoning regarding whether a hematoma was noted following the 1979 accident fails to give credence to the hematoma that was shown in 1979 and discussed in the previous Board remand.  In addition, although the examiner discussed findings regarding arthritis from February 2010 and August 2011 radiographs, he failed to note and discuss the Veteran's arthritis according to the August 1995 private treatment record, which is notably from when the Veteran was 34 years of age, and was specifically discussed in the Board remand.  The examiner's opinion was therefore inadequate, and a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the Board would find it helpful if an addendum opinion were provided from an examiner other than the one who examined the Veteran in August 2011.  

In addition, although the Veteran was initially not responsive to the July 2011 request for further information regarding developing his claim, he has since submitted authorization and release forms.  These forms are incomplete; however, on remand, the Veteran should be informed that the authorization forms must be completed in order to obtain the referenced treatment records.  With the Veteran's cooperation, further development should be completed prior to seeking another VA opinion.  

Regarding the issue of entitlement to a TDIU, which includes the possibility of a TDIU on an extraschedular basis, a determination rests on the development associated with the claim for service connection being remanded.  As such it is inextricably intertwined, and the Board will not make a final determination until further evidentiary development has been conducted. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, obtain and associate with the record any outstanding treatment records pertaining to the Veteran's right knee.  All attempts to obtain such outstanding records should be associated with the claims folder.  

2.  Then, send the Veteran's claims folder to an orthopedic examiner, other than the August 2011 examiner, for an opinion to determine the etiology of the right knee disability, to include tears and arthritis present in the right knee.  If the examiner concludes an examination of the Veteran must be conducted to provide the following opinion, this should be scheduled. 

Following a review of the relevant medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disability had causal origins in service, to include the 1979 treatment for pain/hematoma and the 1982 car accident.  It is specifically asked that the examiner discuss the onset of arthritis at the relatively young age of 34, and determine if such a finding is, at least as likely as not, related to service, to include a manifestation of an injury such as the in-service motor vehicle accident.  A complete rationale should accompany any opinions. 

3.  Following completion of the foregoing, and after conducting any additional development deemed necessary, readjudicate the issues on appeal, to consider an extraschedular TDIU, if necessary, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


